Judge Roane
reported the opinion of the court.
“This court (not deciding whether the judgment of the county court was erroneous in refusing leave to the appellee’s counsel to file the- eight pleas, mentioned in *339the bill of exceptions* on setting aside the office judgment) is of opinion that the judgment of the district court, reversing that of the county court, and rendering judgment for the appellee, is correct; so much ef the declaration in the canse as charges the non-payment of the several sums of money therein mentioned being insufficient, in point of law to sustain an action; and the issue joined, on the other part thereof, being found in the appellee’s favour. The judgment of the district court is, therefore-, on this ground, affirmed-”